DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/1/2022 has been entered.  Claims 8 and 17 have been cancelled.  Therefore, claims 1-7, 9-16, and 18 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "COLOR FILM SUBSTRATE COMPRISING A DISPLAY REGION AND A NON-DISPLAY REGION, DISPLAY DEVICE AND COLOR FILM SUBSTRATE FABRICATING METHOD"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-7, 9-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the color film substrate of claim 1, in particular, the color film substrate in the non-display region comprises: a base; and a photoresist layer disposed on the base; a planarization layer disposed on a side of the photoresist layer away from the base; a support layer disposed on a side of the planarization layer away from the base; wherein a total thickness of the photoresist layer, the planarization layer, and the support layer is greater than or equal to a first thickness threshold, wherein the color film substrate in the display region comprises: the base, a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, the planarization layer and the support layer of the color film substrate in the display region, minus 1.1 um.  The closest prior art of Nagasawa (U.S. 2018/0088405) discloses a color film substrate (SUB2, Fig. 4) comprising a display region (DA, Fig. 4) and a non-display region (NDA, Fig. 4), wherein the color film substrate (SUB2, Fig. 4) in the non-display region (NDA, Fig. 4) comprises: a base (20, Fig. 4); and a photoresist layer (combination of: CF and BM, Fig. 4) disposed on the base (20, Fig. 4); a planarization layer (OC, Fig. 4) disposed on a side of the photoresist layer (combination of: CF and BM, Fig. 4) away from the base (20, Fig. 4); a support layer (SP, Fig. 4) disposed on a side of the planarization layer (OC, Fig. 4) away from the base (20, Fig. 4); wherein a total thickness (T3+H1, Fig. 4; page 6, para [0073]) of the photoresist layer (combination of: CF and BM, Fig. 4), the planarization layer (OC, Fig. 4), and the support layer (such as SP1, Fig. 4) is greater than a first thickness threshold (T3+H1-T5, Figs. 4 and 8; page 5, para [0058]; page 7, para [0088])).  However, Nagasawa fails to disclose all the combination of features including “wherein the color film substrate in the display region comprises: the base, a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, the planarization layer and the support layer of the color film substrate in the display region, minus 1.1 um” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the color film substrate of Nagasawa to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-7 and 9-12. 
The prior art as presently searched does not disclose the method for fabricating a color film substrate of claim 13, in particular, wherein the color film substrate comprises a non-display region and a display region, the method comprising: manufacturing on a base a light shielding layer for the non-display region, manufacturing on the light shielding layer a color resist layer for the non-display region, coating a planarization layer on the color resist layer, and manufacturing a support layer on the planarization layer, wherein the color film substrate in the display region comprises: the base, a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, the planarization layer and the support layer of the color film substrate in the display region, minus 1.1 um.  The closest prior art of Nagasawa (U.S. 2018/0088405) discloses a method for fabricating a color film substrate (SUB2, Fig. 4), wherein the color film substrate (SUB2, Fig. 4) comprises a non-display region (NDA, Fig. 4) and a display region (DA, Fig. 4), the method comprising: manufacturing on a base (20, Fig. 4) a light shielding layer (BM, Fig. 4) for the non-display region (NDA, Fig. 4), manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF, Fig. 4) for the non-display region (NDA, Fig. 4), coating a planarization layer (OC, Fig. 4) on the color resist layer (CF, Fig. 4), and manufacturing a support layer (SP, Fig. 4) on the planarization layer (OC, Fig. 4).  However, Nagasawa fails to disclose all the combination of features including “wherein the color film substrate in the display region comprises: the base, a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, the planarization layer and the support layer of the color film substrate in the display region, minus 1.1 um.”  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the method for fabricating a color film substrate of Nagasawa to have all the combination of features as recited in the claim.  Therefore, claim 13 is allowed as are its dependent claims 14-16 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871